Citation Nr: 0810162	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO in Lincoln, Nebraska, which denied the claim.  

The Board remanded this case in February 2005.  It returns 
now for appellate consideration.

In November 2007, the veteran's representative submitted a 
motion to advance the case on the docket, due to the 
veteran's advanced age.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 
20.900(c) (2007).  In light of the Board's dismissal of the 
instant appeal, a ruling on the merits of the motion is moot.  


FINDING OF FACT

On February 18, 2008, the Lincoln RO notified the Board that 
the veteran had died on July [redacted], 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On February 18, 2008, the Lincoln RO notified the Board that 
the veteran had died on July [redacted], 2007 and that his benefits 
had been terminated.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


